Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J), rendered December 20, 2010, convicting him of burglary in the third degree and criminal contempt in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record demonstrates that he knowingly, voluntarily, and intelligently waived his right to appeal (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 256-257 [2006]). The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-267 [2011]; People v Lopez, 6 NY3d at 255-256).
The defendant’s contentions concerning the duration of a final order of protection survives his valid waiver of his right to appeal (see People v Cedeno, 107 AD3d 734 [2013]). The defendant, however, failed to preserve those contentions for appellate review (see CPL 470.05 [2]; People v Nieves, 2 NY3d 310, 316-318 [2004]; People v Cedeno, 107 AD3d at 734; People v Sanchez, 105 AD3d 1064 [2013]; People v Remington, 90 AD3d 678, 679 [2011]; People v Maxineau, 78 AD3d 732, 732 [2010]), and we decline to review them in the exercise of our interest of justice jurisdiction. Skelos, J.E, Balkin, Leventhal and Sgroi, JJ., concur. [Prior Case History: 29 Misc 3d 1056.]